Citation Nr: 0706479	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-12 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Education Center in 
Buffalo, New York


THE ISSUE

Eligibility for education benefits under 38 U.S.C.A. Chapter 
30.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel







INTRODUCTION

The veteran served on active duty from May 1979 to July 2003, 
following his graduation from the United States Naval Academy 
in May 1979, with ten months and fifteen days of prior active 
service.

The veteran presented sworn testimony in support of his 
appeal during a hearing before the undersigned Veterans Law 
Judge in August 2005.


FINDINGS OF FACT   

1.  The veteran was commissioned as an officer in the United 
States Navy in May 1979, after graduating from the United 
States Naval Academy.

2.  The veteran was not involuntarily separated after 
February 2, 1991, nor was he discharged pursuant to 
applicable voluntary separation incentives.


CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
entitlement to educational assistance under chapter 30, title 
38, United States Code. 38 U.S.C.A. § 3011 (West 2002); 38 
C.F.R. §§ 21.7040, 21.7042, 21.7044, 21.7045 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the hearing on appeal, the veteran testified that he 
had enlisted in the Navy following his graduation from high 
school and attended the Naval Academy Preparatory School from 
August 1974 to July 1975.  His DD Form 214 shows that he then 
entered the Naval Academy in July 1975.  Upon graduation from 
the Academy, he was commissioned as an officer in the United 
States Navy and thereafter served on active duty from May 
1979 until his retirement in July 2003.

Prior to the veteran's retirement from the Navy, he attended 
the Capital Bible Seminary with the goal of attaining a 
Masters of Divinity degree.  The veteran argues that he 
established eligibility for VA education benefits under the 
Montgomery GI bill by virtue of his service as an enlisted 
man prior to July 1975 and requests that the VA pay him 
retroactive education benefits to pay for this degree.  
Although it is not entirely clear from the information 
contained in the claims file, as he reported on an April 2003 
application for vocational rehabilitation that he was 
employed as a pastor at that time, it would appear that he 
has in fact completed the degree he was seeking.  

The legal criteria governing basic eligibility for chapter 30 
educational assistance benefits are set forth in 38 U.S.C.A. 
§ 3011(a) and 38 C.F.R. §§ 21.7040.  Under those provisions, 
an individual may establish eligibility for basic educational 
assistance under chapter 30 if he or she was eligible for 
educational assistance allowance under chapter 34 as of 
December 31, 1989, in addition to certain other criteria (38 
C.F.R. § 21.7044).  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 
21.7040.

As noted, however, under 38 C.F.R. § 21.7044(a), educational 
assistance benefits under chapter 30 may be available to an 
individual who, as of December 31, 1989, was eligible for 
chapter 34 educational benefits and was on active duty at any 
time between October 19, 1984 and July 1, 1985, if that 
individual either: 1) serves at least three years of 
continuous active duty in the Armed Forces after June 30, 
1985; or 2) is discharged or released from active duty after 
June 30, 1985 for a service-connected disability, a medical 
condition which preexisted service, hardship, or a physical 
or mental condition that was not characterized as a 
disability; the convenience of the Government, if the 
individual completed not less than 30 months continuous 
active duty after that date; or involuntarily for the 
convenience of the Government as a result of a reduction in 
force.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 21.7044(a).

Notwithstanding the foregoing, eligibility for chapter 30 
educational assistance benefits is precluded for an 
individual who, after December 31, 1976, receives a 
commission as an officer in the Armed Forces upon graduation 
from a service academy, including the United States Naval 
Academy.  38 U.S.C.A. § 3011(c)(2) and 38 C.F.R. § 
21.7044(c)(1)(ii).  An exception to this restriction is 
outlined in 38 C.F.R. § 21.7044(d), which provides that 
eligibility for chapter 30 benefits is not precluded for 
veterans who met the requirements for chapter 30 educational 
assistance under 38 C.F.R. § 21.7044(a) prior to being 
commissioned as an officer.

In this case, the veteran was commissioned as an officer in 
the United States Navy in May 1979, after graduating from the 
United States Naval Academy.  Thus, he is barred from 
eligibility for chapter 30 educational assistance benefits 
unless he met the requirements for educational assistance 
under 38 C.F.R. § 21.7044(a) prior to his commission in 1978.  
38 C.F.R. § 21.7044(d).

Based on the facts of this case, it is clear that the 
veteran's service does not meet this exception.  In order to 
qualify, he would have to have had remaining Chapter 34 
entitlement as of December 1989 and have been on active duty 
at any time between October 19, 1984, to July 1, 1985, and 
complete the remainder of the specified service requirements 
all before receiving his commission.  Of course, this would 
have been impossible as the veteran received his commission 
in May 1979.

Thus, as the veteran did not meet the requirements of 38 
C.F.R. § 21.7044(a) prior to receiving his commission in the 
Armed Forces, the exception specified in 38 C.F.R. § 
21.7044(d) is not applicable to the instant case.  As such, 
the general rule applies, which precludes the veteran from 
establishing basic eligibility for educational assistance 
under chapter 30 because he received a commission as an 
officer in the Armed Forces upon graduation from the United 
States Air Force Academy after December 31, 1976.  38 
U.S.C.A. § 3011(c) and 38 C.F.R. § 21.7044(c).

Notwithstanding the foregoing, under 38 C.F.R. § 21.7045, 
chapter 30 benefits may be available to certain individuals 
who were involuntarily separated after February 2, 1991, or 
who were separated pursuant to voluntary separation 
incentives under 10 U.S.C.A. §§ 1174a (the Special Separation 
Benefits program) and 1175 (the Voluntary Separation 
Incentive Program), despite having graduated from a service 
academy and receiving a commission after December 31, 1976.  
However, there is no indication of record, nor does the 
veteran contend, that this provision is for application.  His 
DD Form 214 indicates that he was not retired pursuant to 
these provisions; rather he retired after having achieved 
"sufficient service for retirement."

In reaching this decision, the Board has considered the 
arguments of the veteran (advanced at his August 2005 hearing 
and in written arguments) that his eligibility for chapter 30 
benefits derives from his period of active duty from 1974 and 
1975, prior to entering the United States Naval Academy.  

However, by enacting 38 U.S.C.A. § 3011(c)(2), the United 
States Congress specifically excluded graduates of service 
academies, without regard to prior enlisted status, who 
received commissions after December 31, 1976.  The express 
terms of the statute make clear that this exclusion applies 
regardless of whether an individual had remaining chapter 34 
eligibility as of December 31, 1989.  Moreover, to the extent 
the veteran is arguing that he should now be permitted to 
utilize his remaining entitlement to chapter 34 benefits, the 
Board notes that the chapter 34 educational assistance 
program expired in December 1989 and payment of such benefits 
is precluded after that date.  38 U.S.C.A. § 3462(e).

The regulatory history of 38 C.F.R. § 21.7044(d) makes clear 
that an individual who, after December 31, 1976, receives a 
commission upon graduating from a service academy is not 
eligible for educational assistance under the chapter 30 
Montgomery GI Bill program.  The exception applies only to 
those individuals who had already established entitlement 
under the chapter 30 program before being commissioned.  The 
following example is set forth in the regulatory history 
which added the 38 C.F.R. § 21.7044(d) exception:

For example, there have been instances where 
someone established entitlement under the 
[chapter 30] Montgomery GI Bill-Active Duty by 
entering active duty as an enlisted person after 
June 30, 1985; having his or her pay reduced by $ 
1200; and serving for at least two years.  Then 
the service member was chosen to attend a service 
academy.  Upon graduation from the academy the 
individual sought educational assistance under 
the Montgomery GI Bill-Active Duty.  By amending 
the appropriate regulations it will be clear that 
these individuals maintain their eligibility for 
educational assistance.  

The effective date of the regulation was July 1, 1985.  It 
was explained that this was the first date anyone could 
qualify for educational assistance under the chapter 30 
Montgomery GI Bill.  As such, the effective date of July 1, 
1985 ensured that everyone who had filed a claim in the past 
and to whom the regulations applied would qualify for 
educational assistance.  59 Fed. Reg. 24049 (May 10, 1994).

This issue has been previously raised in the VA adjudication 
system.  A November 1999 opinion promulgated by the VA 
General Counsel addresses this situation.  After noting that 
officers who have graduated from one of the service academies 
have already received a high-quality cost-free education, the 
General Counsel concluded that under the regulatory scheme 
set forth above, it is absolutely impossible for anyone to 
qualify for the exception set forth at 38 C.F.R. 
§ 21.7044(d), and recommended that the VA amend its 
regulations to "delete reference to an exception from the 
academy graduation bar for those seeking to become entitled 
to Chapter 30 benefits based on their prior chapter 34 
entitlement."  VAOPGCPREC 14-1999.

The issue was also addressed by the Court of Appeals for 
Veterans Claims (Court) in a case very similar to this one, 
where a retired officer had nearly one year of enlisted 
service prior to entering a service academy.  After review of 
the law and regulations governing the situation, the Court 
upheld the VA's interpretation of the law as barring the 
payment of education benefits to such claimants.  Burton v. 
Nicholson, 19 Vet. App. 249 (2005).

In sum, the Board recognizes the veteran's many years of 
honorable service to his country; however, since payment of 
government benefits must be authorized by statute, the Board 
is constrained to conclude that the veteran's service is 
insufficient to confer eligibility.  Based on the foregoing, 
the Board finds that the evidence fails to establish that the 
veteran is eligible for educational assistance benefits under 
chapter 30.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board observes in passing that the VA is prohibited from 
paying education benefits retroactively more than one year 
prior to the date of receipt of the claim for such benefits.  
38 C.F.R. § 21.7131(a).  The earliest communication from the 
veteran regarding education benefits which is contained in 
his claims file is dated in January 2004.  According to his 
application, however, he entered into his seminary studies in 
September 2000.  Thus, it would appear that a large part of 
his educational expenses would not qualify for reimbursement 
even if he were not otherwise barred from participating in 
the VA education program on other grounds.


ORDER

The claim for educational assistance benefits under chapter 
30, title 38, United States Code, is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


